

Exhibit 10.3

SECOND AMENDMENT TO AMENDED AND RESTATED GASTAR EXPLORATION, LTD. EMPLOYEE
CHANGE OF CONTROL SEVERANCE PLAN



The GASTAR EXPLORATION, LTD. EMPLOYEE CHANGE OF CONTROL SEVERANCE PLAN (as
previously amended and restated) (the “Plan”) is hereby amended effective as of
June 7, 2013 pursuant to the authorization and direction of the Board of
Directors of GASTAR EXPLORATION, LTD.
1.Appendix A of the Plan is hereby deleted in its entirety and replaced with the
following:
APPENDIX A




Position of Covered Employee
Severance Period (in years)
Bonus Target
CEO
3.00
75%
CFO
2.50
60%
COO
2.50
60%
VP
2.00
50%
Director
1.50
25%
Manager
1.25
0%
Supervisor
1.00
0%
Staff
0.75
0%



2.Except as expressly modified by this Second Amendment, the terms of the Plan
shall remain in full force and effect and are hereby confirmed and ratified.






EXECUTED on June 7, 2013
    
GASTAR EXPLORATION, LTD.
By:    /s/ J. Russell Porter            
Name:    J. Russell Porter
Title:    President and Chief Executive Officer

